Title: To Thomas Jefferson from Benjamin Henry Latrobe, 22 March 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     March 22d. 1808.
                  
                  I herewith have the honor to send you two Copies of my report on the public buildings, the statements being corrected agreeably to your observations. It has been delayed by the copyist, & is even now not as fair, as I could have wished. 
                  With the highest respect Yrs. faithfully
                  
                     B Henry Latrobe 
                     
                  
               